765 F.2d 147
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES OF AMERICA, PLAINTIFF-APPELLEE,v.JOHN ERWIN BECK (84-5545), DALE KERRY MADSEN (84-5546),DEFENDANTS-APPELLANTS.
NO. 84-5546
United States Court of Appeals, Sixth Circuit.
5/23/85

ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF KENTUCKY
BEFORE:  KENNEDY, and MILBURN, Circuit Judges; and GUY, District Judge.*
PER CURIAM.


1
Defendants appeal their jury convictions for possession with intent to distribute marijuana and cocaine in violation of 21 U.S.C. Sec. 841(a).

I.

2
On February 2, 1984, Kentucky police officers stopped defendants' rented motor home in Cave City, Kentucky, pursuant to a 'BOLO' (Be on the Lookout) radio



*
 The Honorable Ralph B. Guy, Jr., Judge, United States District Court for the Eastern District of Michigan, sitting by designation